DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 objected to because of the following informalities:  "configured to;" is understood to refer to "configured to:".  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claims 1, 7, and 9, and consequently claims 2-6 and 8, for "the server in which a function is introduced", it is unclear if "a function is intended to refer to the previously introduced "a function". For the purpose of examination, it is interpreted as "the function".

Referring to claim 4, "the system information" lacks antecedent basis. For the purpose of examination, claim 4 is understood to depend from claim 3.

Referring to claim 5, "the system information", "the MAC address", "the unique ID", and "the host name" lack antecedence basis. For the purpose of examination, these are interpreted as depending from claim 4.

Referring to claim 6, "the identification information that uniquely identifies the server that introduced the function" lacks antecedent basis. For the purpose of examination, this is understood to refer to "identification information for identifying the server in which the function is introduced" from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by US 20130305394 to Nozue et al.

Referring to claim 1, Nozue discloses a function management system comprising: 	a server in which a function is introduced (From paragraph 90, "Next, a case where the operational system server 103 and the standby system server 104 are switched due to device failure or the like is considered. FIG. 15 shows a switching sequence when the operational system server 103 fails. First, if the operational system server 103 fails (1501), the standby system server 104 detects failure of the operational system server 103 (1502), and performs system switching (1503) to become a new operational system server 103'. Subsequently, the license management unit 402 of the new operational system server 103' updates the license key 506 of the license file 301 (1504), and activates the application program 302."); 	a memory that stores a plurality of instructions; and a processor that executes the plurality of instructions, configured to: 	determine whether the server in which a function is introduced is a predetermined server based on settings information set for a redundant configuration including at least two servers (From paragraph 90, "Next, a case where the operational system server 103 and the standby system server 104 are switched due to device failure or the like is considered. FIG. 15 shows a switching sequence when the operational system server 103 fails. First, if the operational system server 103 fails (1501), the standby system server 104 detects failure of the operational system server 103 (1502), and performs system switching (1503) to become a new operational system server 103'. Subsequently, the license management unit 402 of the new operational system server 103' updates the license key 506 of the license file 301 (1504), and activates the application program 302."); 	acquire identification information for identifying the server in which the function is introduced when the processor determines that the server is the predetermined server; and determine whether the function can be used based on the identification information acquired by the processor (Paragraph 79-80, " The license file cross-check (1102) and the unauthorized license file monitoring (1103) are carried 

Referring to claim 2, Nozue discloses the predetermined server is one of the servers that is switched from another one of the servers when a malfunction occurs in the another one of the two servers in the redundant configuration (From paragraph 90, "Next, a case where the operational system server 103 and the standby system server 104 are switched due to device failure or the like is considered. FIG. 15 shows a switching sequence when the operational system server 103 fails. First, if the operational system server 103 fails (1501), the standby system server 104 detects failure of the operational system server 103 (1502), and performs system switching (1503) to become a new operational system server 103'. Subsequently, the license management unit 402 of the new operational system server 103' updates the license key 506 of the license file 301 (1504), and activates the application program 302.").

Referring to claim 3, Nozue discloses the processor is further configured to: compare the identification information with system information set as information indicating usage authorization of the function; and determine whether the function can be used based on whether the identification information matches the system information (Paragraph 79-80, " The license file cross-check (1102) and the unauthorized license file monitoring (1103) are carried out every given time. The redundant configuration pair #2 102-2 also carries out the license file cross-check (1102) and the unauthorized license file monitoring (1103) at a different timing from the redundant configuration pair #1 102-1. FIG. 12 is a flowchart of the license cross-check (1102) by the license management unit 402 of the operational system server 103. First, the device identifier of the standby system server 104 is acquired from the standby system server 104 using the connection with the standby system server 104 (1202). Next, a hash value is calculated from the current operational system device identifier 601 of the license key 506 of the license file 301 of the operational system server 103, the acquired device identifier of the standby system server 104, the number of operational system transitions 603 of the license key 506 of the license file 301, and the seed 403 (1203). This hash value is set as a hash value A (1204). The hash value 604 of the license key 506 of the license file 301 and the hash value A (1204) are compared with each other (1205), and if both coincide with each other (YES in 1206), the processing ends (1208). If both do not coincide with each other (NO in 1206), the application program 302 of the operational system server 103 is stopped (1207), and the processing ends (1208).").

Referring to claim 4, Nozue discloses the system information includes at least one of a MAC address, a unique ID, and a host name (Paragraph 51, "The license identifier 501 is identification information for identifying the license file 301, and differs between the license files 301. The license identifier 506 may be identification information for identifying the license key 506 described below. The application 

Referring to claim 5, Nozue discloses the system information includes at least one of the MAC address, the unique ID, the host name, and a serial number of a storage device included in the server that has the usage authorization of the function (Paragraph 51, "The license identifier 501 is identification information for identifying the license file 301, and differs between the license files 301. The license identifier 506 may be identification information for identifying the license key 506 described below. The application information 502 represents the application program 302 to which the license file 301 corresponds. The device identifier 503 is identification information for identifying a device in which the license file 301 is installed initially, and for example, a MAC (Media Access Control) address of the device or the like is appropriately used. When the user applies for a license, identification information of the device is transmitted to the license source, the license source writes the identification information of the device in the license file 301 as the device identifier 503.").

Referring to claim 6, Nozue discloses the processor is further configured to; compare identification information registered as authentication information to uniquely identify one of the two servers of the redundant configuration and the identification information that uniquely identifies the server that introduced the function; and determine whether the function can be used according to whether or not both pieces of identification information match (Paragraph 79-80, " The license file cross-check (1102) 

Referring to claims 7-9, see rejection of claims 1-2 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US8516090, see abstract.
US9674193, see abstract.
US20060155912, see paragraphs 8, 26.
US20080133418, see paragraph 9.

US20100293272, see abstract.
US6842896, see paragraph 30.
US20050102562, see paragraph 13.
US20070255813, see paragraphs 42-45.
US20090222926, see abstract.
US20120216269, see paragraph 28.
US20130340051, see paragraph 16.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GABRIEL CHU/               Primary Examiner, Art Unit 2114